EXHIBIT Page 1 OHIO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 331,214 $ 212,384 $ 197,830 $ 212,359 $ 122,434 Interest and other charges, before reduction for amounts capitalized and deferred 77,077 90,952 83,343 75,058 90,669 Provision for income taxes 309,995 123,343 101,273 98,584 66,186 Interest element of rentals charged to income (a) 101,862 89,354 79,954 74,962 69,597 Earnings as defined $ 820,148 $ 516,033 $ 462,400 $ 460,963 $ 348,886 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 75,388 $ 90,356 $ 83,343 $ 75,058 $ 90,669 Subsidiaries’ preferred stock dividend requirements 1,689 597 - - - Adjustments to subsidiaries’ preferred stock dividends to state on a pre-income tax basis 1,351 651 - - - Interest element of rentals charged to income (a) 101,862 89,354 79,954 74,962 69,597 Fixed charges as defined $ 180,290 $ 180,958 $ 163,297 $ 150,020 $ 160,266 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 4.55 2.85 2.83 3.07 2.18 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT Page 2 OHIO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 331,214 $ 212,384 $ 197,830 $ 212,359 $ 122,434 Interest and other charges, before reduction for amounts capitalized and deferred 77,077 90,952 83,343 75,058 90,669 Provision for income taxes 309,995 123,343 101,273 98,584 66,186 Interest element of rentals charged to income (a) 101,862 89,354 79,954 74,962 69,597 Earnings as defined $ 820,148 $ 516,033 $ 462,400 $ 460,963 $ 348,886 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 75,388 $ 90,356 $ 83,343 $ 75,058 $ 90,669 Preferred stock dividend requirements 4,324 5,149 - - - Adjustments to preferred stock dividends to state on a pre-income tax basis 3,758 3,263 - - - Interest element of rentals charged to income (a) 101,862 89,354 79,954 74,962 69,597 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 185,332 $ 188,122 $ 163,297 $ 150,020 $ 160,266 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 4.43 2.74 2.83 3.07 2.18 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
